Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-18 of this application is patentably indistinct from claims 1-14 of Application No. 13902159. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-18 of this application is patentably indistinct from claims 1-19 of Application No. 15256407. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 1

Claims 1-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1, 11, and 17 recite(s) the series of steps of receiving information including information about identification documentation for a customer, wherein the information comprises at least one visual image of the identification documentation of the customer; receiving a reference number associated with a given card package, wherein the card package contains a debit card, and wherein the given card package is associated with the customer; receiving an image of the customer; determining whether the customer is a U.S. citizen; performing Office of Foreign Assets Control (OFAC) verification if the customer is not a U.S. citizen; determining, and based on an assessment of the at least one visual image of the identification documentation and the image of the customer, whether the identification 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of receiving, generating, determining, providing, performing, transmits, and activating by one or more computers are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): obtaining, receiving, applying, generating, sending and deploying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a method. Step 1: Yes.

2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of receiving information including information about identification documentation for a customer, wherein the information comprises at least one visual image of the identification documentation of the customer; receiving a reference number associated with a given card package, wherein the card package contains a debit card, and wherein the given card package is associated with the customer; receiving an image of the customer; determining whether the customer is a U.S. citizen; performing Office of Foreign Assets Control (OFAC) verification if the customer is not a U.S. citizen; determining, and based on an 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: that is captured using an image capture device; with aid of a programmable processor; with aid of a 
The device and processor in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (receiving, determining, performing, determining an activating data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 2-10, these claims recite limitations that further define the abstract idea noted in claim 1.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
As for dependent claims 12-16, these claims recite limitations that further define the abstract idea noted in claim 11.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 
As for dependent claims 18, these claims recite limitations that further define the abstract idea noted in claim 17.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-12 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urcuyo, Pub. No. 2008/0149707 (hereinafter "Urcuyo"), in view of Foss, JR. et al., Pub. No. 2005/0080693 (hereinafter "Foss").
As per claim 1, Urcuyo teaches a method of card issuance comprising: receiving information including information about identification documentation for a customer(paragraphs 0006, 0021, 0034, 0039, 0087-0089 and 0165-0167 and Figs.1-9); receiving a reference number associated with a given card 
Urcuyo does not teach the following elements; Foss discloses elements:  wherein the information comprises at least one visual image of the identification documentation of the customer (Abstract; paragraphs 0071, 0073, 0077-0078; Fig. 7; via image of customer 506); based on an assessment of the at least one visual image of the identification documentation (Abstract, paragraphs 0071, 0073, 0077-0078; Fig. 7; via image of customer 506).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to include wherein the information comprises at least one visual image of the identification documentation of the customer; based on an assessment of the at least one visual image of the identification documentation limitation as disclosed by Foss within Urcuyo for the motivation to provide a multi-functional terminal that allows a merchant to provide a plurality of financial services to a 
As per claim 10, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo disclose wherein the personalized card comprises a family card (paragraphs 0044-0045 and 0062).
As per claim 11, Urcuyo teaches a method of card issuance comprising: receiving information including information (paragraphs 0006, 0021, 0034, 0039, 0087-0089 and 0165-0167 and Figs.1-9); providing a reference number associated with a given card package, wherein the card package contains a debit card, and wherein the given card package is associated with the customer (paragraphs 0006, 0021, 0034, 0039, 0087-0089 and 0165-0167 and Fig.1);  is generated using an image capture device (paragraphs 0006, 0021, 0034, 0039, 0087-0089, 0165-0167 and 0203 and Fig.1);  determining that the customer is not a U.S. citizen; performing, with aid of a programmable processor, a verification that utilizes documents sufficient for an Office of Foreign Assets Control (OFAC) verification  (paragraphs 0021, 0087-0089, 0127 and 0165; information verified via OFAC and address verified as well); determining whether the identification documentation for the customer is valid (paragraphs 0021, 0087-0089, 0127 and 0165); information verified via OFAC and address verified as well); and a activating the debit card of the given card package and ordering a personalized card if the identification documentation for the customer is determined to be valid (paragraphs 0165-0167; via once the card was registered then a personalized MasterCard would be sent out to the cardholder's address).  
Urcuyo does not teach the following elements; Foss discloses elements:  about image-based identification documentation for a customer, wherein the image-based identification documentation (Abstract; paragraphs 0071, 0073, 0077-0078; Fig. 7; via image of customer 506); based at least on an 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to include about image-based identification documentation for a customer, wherein the image-based identification documentation; based on an assessment of the at least one visual image of the identification documentation limitation as disclosed by Foss within Urcuyo for the motivation to provide a multi-functional terminal that allows a merchant to provide a plurality of financial services to a customer. The multi-functional terminal is operable to accept, read and process a variety of items including, but not limited to, debit/credit or ATM cards, checks, money orders, cashier’s checks, travelers checks, as well as driver's licenses, state identification cards, and birth certificates (paragraph 0009).
As per claim 12, Urcuyo and Foss teach the method of claim 11 described above.  Urcuyo disclose wherein the image-based identification documentation comprises an employment card (paragraphs 0034 and 0041-0042).  
As to claim 17, Urcuyo teaches a method of card issuance comprising: generating a reference number associated with a given card package, wherein the card package contains a debit card, and wherein the given card package is associated with the customer paragraphs 0006, 0021, 0034, 0039, 0087-0089 and 0165-0167 and Fig.1); transmitting the visual images of the identification documentation and the reference number associated with the given card package to a program manager that: a) determines whether the customer is a U.S. citizen  (paragraphs 0021-0028 and 0089); b) performs, with aid of a programmable processor, a verification that utilizes documents sufficient for an Office of Foreign Assets Control (OFAC) verification (paragraphs 0021, 0087-0089, 0127 and 0165; information verified via OFAC and address verified as well); c) determines whether the identification documentation for the customer is valid (paragraphs 0021, 0087-0089, 0127 and 0165; information verified via OFAC and address verified 
Urcuyo does not teach the following elements; Foss discloses elements:
•    generating visual images of identification documentation of a customer (Abstract; paragraphs 0071, 0073, 0077-0078; Fig. 7; via image of customer 506)
•     based on an assessment of the visual images of the identification documentation (Abstract, paragraphs 0071, 0073, 0077-0078; Fig. 7; via image of customer 506).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to include generating visual images of identification documentation of a customer; based on an assessment of the visual images of the identification documentation limitations by Foss to Urcuyo for the motivation to provide a multi-functional terminal that allows a merchant to provide a plurality of financial services to a customer. The multi-functional terminal is operable to accept, read and process a variety of items including, but not limited to, debit/credit or ATM cards, checks, money orders, cashier’s checks, travelers checks, as well as driver's licenses, state identification cards, and birth certificates (paragraph 0009).
As per claim 18, Urcuyo and Foss teach the method of claim 18 described above.  Urcuyo further teaches wherein a retailer transmits the visual images of the identification documentation to the program manager and receives the results of the actions from the program manager to provide in-store .
Claims 2-9 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urcuyo, Pub. No. 2008/0149707 (hereinafter "Urcuyo"), in view of Foss, JR. et al., Pub. No. 2005/0080693 (hereinafter "Foss"), further in view of Bailard (US Publication Number: 2007/0244778 A1).
As per claim 2, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a camera (paragraph 0055).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device comprises a camera feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 3, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a scanner wherein the image capture device comprises a scanner (paragraphs 0055 and 0069).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device comprises a scanner feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 4, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a mobile device (paragraph 0029).

As per claim 5, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device obtains the at least one visual image of the identification documentation at a retail location (paragraph 0034).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device obtains the at least one visual image of the identification documentation at a retail location feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 6, Urcuyo, Foss and Bailard teach the method of claim 5 described above.  Urcuyo disclose further comprising receiving, from the retailer, an indication that a clerk from the retailer has reviewed the identification information of the customer (paragraphs 0034 and 0060).
As per claim 7, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the identification documentation comprises a driver's license (paragraphs 0054-0056 and 0062).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the identification documentation comprises a driver's license feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 8, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the identification documentation comprises a green card (paragraphs 0054-0055).

As per claim 9, Urcuyo and Foss teach the method of claim 1 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the identification documentation comprises a passport (paragraphs 0054-0055).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the identification documentation comprises a passport feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 13, Urcuyo and Foss teach the method of claim 11 described above.  Urcuyo does not explicitly disclose, Bailard discloses wherein the image-based identification documentation comprises mail paragraphs 0055, 0069 and 0076).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image-based identification documentation comprises mail feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 14, Urcuyo and Foss teach the method of claim 11 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a camera (paragraph 0055).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device comprises a camera feature to method of Urcuyo and Foss, 
As per claim 15, Urcuyo and Foss teach the method of claim 11 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a scanner wherein the image capture device comprises a scanner (paragraphs 0055 and 0069).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device comprises a scanner feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
As per claim 16, Urcuyo and Foss teach the method of claim 11 described above.  Urcuyo does not explicitly disclose and Bailard discloses wherein the image capture device comprises a mobile device (paragraph 0029).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the image capture device comprises a mobile device feature to method of Urcuyo and Foss, because adding the feature helps provide access to financial service (abstract of Bailard) or facilitate transaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697